FILED
                   UNITED STATES COURT OF APPEALS
                                                                          JAN 23 2018
                           FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




JUAN VELAZQUEZ,                               No.   16-15485

             Plaintiff-Appellant,             D.C. No. 2:14-cv-00941-SPL
                                              District of Arizona,
 v.                                           Phoenix

JAMES LOGAN, in his individual
capacity; et al.,                             ORDER

             Defendants-Appellees.


Before: THOMAS, Chief Judge, and W. FLETCHER and PAEZ, Circuit Judges.

      The Judgment entered on January 4, 2018, is amended to add the following

sentence after AFFIRMED on page 5: “The parties shall bear their own costs on

appeal.” With this amendment, Appellant’s Objection to Costs is moot.